Title: To Benjamin Franklin from Eleazer Dorlay, 17 December 1781
From: Dorlay, Eleazer
To: Franklin, Benjamin


Sir
Mill Prison Decr: 17th. 1781
As your Honour must be entirely unacquainted with my person, I would wish to Recomend myself as an Officer who was Gunner of the Continential ship Confedracy when taken sent into N York put on board a prison Ship from thence was sent to England suffering every Act of Cruelty which they thought proper to inflict, Then thrown into Mill prison and Commited for High Treason there to live on a very Scanty Allowance that Affords only one small Meal pr Diem exclusive of a shilling Donation as the Comasary pleases to Permit. If Your Honour should think prudent to Confine some person of equal Rank for me in order that I may get Exchang’d in first French or Spanish Cartels as my earnest desire is to be again serving my Country as a duty I think incumbent on every American who wishes to see the prosperity of his Country, likewise be pleas’d to send me a little money to supply my present Necasary wants as I have not Reced any wages since November Eighty. If this my Request should recieve any place in your Honour’s favour shall ever Acknowledge it with the Warmest Since of Gratitude and profound Respect and am Sir your Honours Most Obedt Hume Servt.
Eleazer Dorlay
Benja: Franklin Esqr:
 
Addressed: His Excellancy / Benja: Franklin Esqr. / American Ambasadr / Paris France.
